Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 01/02/20 and the interview held 10/19/21, Claims 1-14 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Roan on 10/19/21.
Based on the most recent set of claims filed 01/02/20 and the interview held 10/19/21, the application has been amended as follows: 
Claim 1 has been amended as follows:
1. A tendon anchoring system, comprising: an anchor assembly having: a sheath having a generally elongate cylindrical configuration with at least two sidewalls at least partially separated by at least first and second slots, the sidewalls defining an inner lumen therebetween, and an expander configured to be received within the inner lumen of the sheath; and : an outer shaft having first and second prongs formed on a distal end thereof, the first and second prongs being sized and dimensioned to be received within the first and second slots in the sheath, an inner shaft extending through the outer shaft and having a distal end configured to mate with the expander, and a handle assembly coupled to a proximal end of each of the inner and outer shafts, the handle assembly having an actuator configured to rotate the inner shaft to drive the expander into the sheath while the first and second prongs of the outer shaft [[prongs]] hold the sheath in a substantially fixed position.

Claim 7 has been amended as follows:
7. The tendon anchoring system of claim 1, wherein the first and second prongs have a length that is less than a length of the first and second slots such that the first and second prongs extend only partially therein.

Claim 10 has been amended as follows:
10. The method of claim 9, wherein the pair of prongs prevent sidewalls of the sheath from collapsing radially inward.

Claim 13 has been amended as follows:
13. The method of claim 9, wherein the outer shaft further includes opposed cut-outs formed in a distal end thereof, and wherein the tendon extends into the opposed cut-outs of the outer shaft when the pair of prongs of the outer shaft are inserted into the opposed slots formed in the sheath such that the outer shaft is positioned against a surface of the bone.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or 
The closest prior art of record appears to be: Paulk et al. (US PG Pub No. 2010/0016869) and Raines JR et al. (US PG Pub No. 2006/0004378).
Paulk et al. discloses a surgical driver tool including a shaft assembly having an
outer member and an inner member slidably received within the outer member, a handle coupled to the outer member and a handle coupled to the inner member, and an anchor assembly configured to be coupled to the driver tool, wherein the anchor assembly comprises a sheath defining a cavity therein and an insertion member housed within the cavity, but Paulk et al. fails to disclose that the sheath has a generally 
Raines et al. discloses a surgical system comprising an inserter tool including a shaft assembly having an outer member and an inner member slidably received within the outer member, and a handle coupled to the shaft, wherein the outer shaft comprises first and second opposing prongs on a distal end thereof, and an anchor assembly configured to be coupled to the inserter tool, wherein the anchor assembly comprises a cannulated anchor defining a cavity therethrough and first and second opposing slots configured to be engaged by the prongs of the inserter tool for removably coupling the anchor to the inserter tool, but Paulk et al. fails to disclose that the anchor has a generally elongate cylindrical configuration, and an expander configured to be received within the cavity of the anchor, wherein the inner shaft has a distal end configured to mate with the expander. Furthermore, there is no reasonable motivation to modify the sheath of Raines et al. as claimed without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775